Citation Nr: 0017936	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from May 1943 to February 
1946.  He died in January 1981.  The appellant is the 
veteran's widow.


The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals, hereinafter referred 
to as the Court) from a September 1992 decision of the Board 
of Veterans' Appeals (the Board) that considered and denied 
on the merits the claim of entitlement to service connection 
for the cause of the veteran's death.  On review, the Court 
determined that the appellant's claim was not well grounded.  
The Court vacated the Board's September 1992 decision and 
remanded the case with directions to vacate the RO decision 
of January 1992.  

The January 1992 RO decision was vacated.  The case was again 
before the Board in July 1997 and the appellant's claim for 
service connection for the cause of the veteran's death was 
denied as not well grounded.  She appealed to the Court.  The 
Court found her current claim well grounded, vacated the July 
1997 Board decision and remanded the case for adjudication on 
the merits. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding representation, the record shows that the appellant 
entered into a representation agreement with a private 
attorney after the July 1994 Court decision.  The scope of 
representation included all proceedings before VA and the 
Court.  

Thereafter, the record shows recognition of the attorney as 
her representative when the claim was before the Board in 
July 1997.  She submitted a VA representation appointment 
form to the RO dated in November 1997 wherein she listed 
"PA) PHILIPPINE ARMY INDUCTED TO USAFFE UNIT" in the block 
for the service organization.  The form in the claims folder 
shows "Invalid" scrolled across the face of the form in red 
ink.  The Board in December 1999 advised her this was not a 
recognized service organization and enclosed the appropriate 
form for completion and return to the Board.  There was no 
correspondence on file at the Board in response to this 
letter until late April 2000.  At that time she submitted a 
completed VA Form 21-22 wherein she indicated that "USVA" 
would now represent her in this matter.  She also submitted a 
VA Form 22a, which is used to appoint an attorney or agent as 
a claimant's representative, but the form did not identify a 
designated agent or attorney.  The forms were dated in March 
2000.

In view of the representation history, the paucity of 
correspondence from the private attorney of record and the 
appellant's recent correspondence on the matter, there is a 
legitimate question as to the status of the private attorney 
as the appellant's representative in this case, as well as 
her intentions regarding representation.  38 C.F.R. § 19.9 
(1999).  In particular, it is noted that the attorney has not 
formally withdrawn, although the appellant by her action in 
late 1997 appears to no longer consider the attorney as her 
representative.  In any event, the Board is not satisfied 
that she clearly desires to represent herself at this stage 
of the appeal.  

It is the well-established VA policy regarding representation 
that every claimant has the right to representation and is 
entitled to representation of their choice at every stage in 
the prosecution of a claim.  VA seeks to insure that 
representation is qualified representation in the 
preparation, presentation, and prosecution of claims for 
veterans' benefits at all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
See for example 38 C.F.R. §§ 3.103(e), 14.626 and 20.600 
(1999).  


Further, the Board believes it may reasonably question 
whether the November 1997 correspondence from the appellant 
serves as a valid revocation of the private attorney's 
authority to act.  38 C.F.R. § 20.607.

Regarding the merits of this claim, the Court in vacating the 
July 1997 Board decision pointed out that an April 1996 
affidavit from the veteran's personal physician was 
sufficient to satisfy two of the required elements of a well 
grounded claim.  The Court pointed out that the other 
required element was satisfied by the fact of the veteran's 
death. 

The record shows that the cause of the veteran's death was 
certified as "CVA, Hypertension" and that Dr. N.M.T., a 
"RHU" physician was the attending physician.  Prior to 
1995, the pertinent evidence consisted of the testimony from 
the appellant and witnesses and her written statements.  
Collectively they asserted the veteran's death was a result 
of asthma, beriberi, malaria and tuberculosis all linked to 
his military service.  The appellant in March 1992 also 
claimed that the veteran was a prisoner of war (POW) for 
"almost 30 days."  

The lay assertions found support in statements from F.B.A., 
Jr., M.D.  Dr. A. submitted a medical certificate in 1995 
that advised the veteran was under his care from July 11 to 
July 25, 1976 due to advanced PTB, multiple joint rheumatoid 
arthritis, hypochromic anemia and malnutrition.  In a 1996 
affidavit he stated that he was the veteran's attending 
physician and knew that immediately prior to his death he 
suffered form the above mentioned illnesses and dysentery.  
Dr. A. stated in the affidavit that these illnesses were 
"incurred and later aggravated during his military service" 
and led to the cause of his death.


The appellant in early 1999 submitted information from the 
Eastern Medical Clinic that reported the veteran's admission 
from January 10-14, 1981.  The diagnoses as reported were 
congestive heart failure, hypertensive athersclematous 
vascular disease, rheumatoid arthritis and anemia. 

The Board is left with the belief that the record is not 
sufficient for an informed evaluation, without a potential 
for prejudice.  Stegall v. West, 11 Vet. App. 268 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

As the Court found the claim well grounded, there is the 
burden upon the Board to require additional evidence and 
request further elaboration or explanation regarding a nexus 
between the veteran's service, the fatal disorders and his 
death.  Brewer v. West, 11 Vet. App. 228 (1998).  

The Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a claimant in developing facts 
pertinent to a claim and that any perceived or actual failure 
by the Secretary to render assistance in the absence of a 
well-grounded claim cannot be legal error.  The pertinent 
facts requiring development are primarily medical in nature 
and concern the initial manifestation of the certified fatal 
diseases and those Dr. A. has implicated in the veteran's 
death.  The appellant also appears to dispute the service 
department information showing no POW status for the veteran.  
The Board notes further that the information on the death 
certificate regarding the attending physician appears to 
conflict with the statement from Dr. A.

The appellant through Dr. A.'s statements and the submission 
of other records has identified for the Board post service 
medical evidence that has not already been obtained, but 
likely exists, that would further an informed determination 
in the merits adjudication.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

Further development before appellate review on the merits 
would afford the claim the consideration warranted under the 
circumstances.  

VA may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  

In this case the Board is inclined to defer further 
consideration of the matter pending the completion of 
additional development that will be discussed below.  The 
Board believes that the claim requires additional development 
in view of the current state of the record in order to meet 
the duty to assist and comply with applicable law and 
regulatory criteria.

In view of the duty to assist obligation and the requirement 
that the record be adequate for an informed determination of 
the issue under consideration, the case is remanded for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should once again contact the 
service department and request a 
verification of the veteran's service and 
specifically whether he had POW status 
during his recognized service.  The RO 
should also ask for all service medical 
records or administrative records that 
are available.




3.  The RO should once again contact the 
appellant to determine her intentions 
regarding a representative.  She should 
be advised of the requirements of 
38 C.F.R. §§ 20.601, 20.607 and the need 
for clarification in her case.  The 
appellant should be afforded an 
opportunity to select another 
representative, if she so desires.  

In view of her March 2000 VA Form 21-22 
and VA Form 22a, the Board will ask the 
RO to assist the appellant in identifying 
her representative.  Any representative 
chosen should be given an opportunity to 
submit a VA Form 646 or other appropriate 
statement on her behalf.  

If the private attorney's authority to 
represent the appellant has not been 
revoked and the attorney no longer 
intends to represent the appellant, the 
attorney is hereby informed that a 
withdrawal should be perfected pursuant 
to 38 C.F.R. § 20.608 (1999).

If the appellant continues representation 
by the private attorney of record, or 
retains another attorney, the RO should 
insure that any communications with the 
appellant necessary to the development 
required by this remand are accomplished 
in accordance with the provisions for 
claimant contacts in accordance with the 
representation agreement.




4.  The RO should ask the appellant to 
identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for cerebrovascular accident, 
cardiovascular disease including 
hypertension, malaria, pulmonary 
tuberculosis, anemia, dysentery, 
rheumatoid arthritis and malnutrition at 
any time since service.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain any outstanding VA 
treatment records.  The appellant should 
be asked to provide any records for the 
veteran's medical treatment that are in 
her possession or legible copies thereof.  
The RO must have the appellant authorize 
the release of complete records from Dr. 
A. and Eastern Medical Clinic.  

5.  The RO should ask Dr. A. to provide 
the rationale and information relied on 
for the opinion in April 1996 that the 
veteran had advanced PTB, multiple joint 
rheumatoid arthritis, hypochromic anemia, 
dysentery and malnutrition said to have 
been incurred in and later aggravated by 
his military service thereby leading to 
the cause of his death.  


6.  The RO should also obtain, if 
possible, a statement from Dr. T., the 
"RHU" physician listed on the death 
certificate as the attending physician, 
regarding the basis for the certification 
of "CVA" and hypertension as the causes 
of the veteran's death.

7.  Thereafter, the RO should undertake 
any additional development indicated, and 
this should include review of the claims 
file by an appropriate specialist, or 
referral for additional medical opinion 
as authorized under 38 C.F.R. § 3.328 
(1999), to ensure that a comprehensive 
record is assembled.  

The physician should be asked to provide 
an opinion as to whether it is at least 
as likely as not that the cause of the 
veteran's death was linked to service, 
based upon the evidence and the recorded 
medical history in service and after 
service.  The rationale for any opinion 
should be provided.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is in accordance with the 
Board's directives and if such is not the 
case, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death on the merits.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



